DETAILED ACTION
This application is in condition for allowance except for the following formal matters: 
Referring to the pre-grant publication in paragraph 5 it is stated "[b]ecause of gravity, filling-up fuel and remaining fuel do not mix but lie on one another..."  The word "gravity" should be replaced with "specific gravity".  
The claims require "N separated capacitor segments" where N is an integer higher than 5; i.e., at least 6 capacitor segments.  The claim also requires "each capacitor segment extending from a bottom height value to a top height value along the probe axis, and the top height value of any one of the capacitor segments corresponding to the bottom height value of the next capacitor segment."   If the each capacitor segment is separated from each other then it is not possible to have the top height value of any one of the capacitor segments corresponding to the bottom height value of the next capacitor segment.  Furthermore, it is clear from figure 1 that there is a separation distance between each adjacent capacitor segment.
	The claims require "any three successive ones of the capacitor segments are electrically isolated from each other."  As noted above there must be at least 6 sequentially-arranged segments (C1, C2, C3, C4, C5, and C6).  Therefore this limitation is interpreted to mean that C1, C2, and C3 are electrically isolated, that C2, C3, and C4 are electrically isolated, that C3, C4, and C5 are electrically isolated, and that C4, C5, and C6 are electrically isolated.  The term "electrically isolated" is interpreted to mean that each capacitor segment is not physically touching another capacitor segment.  See the applicant's specification (paragraph 46): "[a]ny two neighbouring ones of the capacitor segments 1-9 are preferably close to each other as much as possible, while being isolated electrically from each other."  The claim then states "and each capacitor segment 
Allowable Subject Matter
Claims 1-11 are allowed subject to the corrections/clarifications noted above.  The following is a statement of reasons for the indication of allowable subject matter:  the prior art teach capacitance-based level sensors as discussed in United States Patents 2,868,015 to Haropulos, 3,010,320 to Solllecito, 3,283,577 to Schuck, 5,103,368 to Hart, and 6,490,920 to Netzer among others as mentioned in the included Notice of References Cited.  The prior art do not appear to teach or suggest a capacitance-based level sensor including
when all the capacitor segments are numbered progressively with an integer index n from the lowest capacitor segment to the highest capacitor segment along the probe axis, and hn denoting the top height value of the n.sup.th capacitor segment, the following condition is met: hn-1 < hn(Kmin-1)/(Kmax-1), for any n-value from 2 to N, so that measuring a first capacitor value corresponding to all the capacitor segments connected in parallel, indicates that at least one of the sets, called compensator set, has no capacitor segment crossed by the fuel level whatever the min and the maximum limit Kmax, and so that a second capacitor value which is measured for said compensator set allows calculating an estimation of the fuel dielectric constant, and said estimation of the fuel dielectric constant in combination with the first capacitor value allows calculating a refined value for the fuel level.
In combination with the remaining limitations.
Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).  A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter.  Extensions of time may be granted under 37 C.F.R. 1.136 but in no case can any extension carry the date for reply to this action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice to schedule interviews.  If attempts to reach the examiner by telephone are unsuccessful then the examiner’s supervisor, Peter Macchiarolo, can be reached at (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856